Per Curiam:
We discover no error in this record. Declarations accom*117panied with acts clearly piuving the intent of the donor to execute the gift were given in evidence. The dealings of the donor with the guardian of the ward were tantamount to dealing directly with the ward. Declarations, when receiving the money or afterwards, clearly evincing an intent to take it in trust, at the time of its reduction into his possession, are sufficient to repel the presumption of personal acquisition and stamp the relation of trustee upon him.
Judgment affirmed.